Citation Nr: 0729222	
Decision Date: 09/18/07    Archive Date: 10/01/07	

DOCKET NO.  05-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
ankle pain with early degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972, and from March 1973 to May 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
left ankle disability.  In that regard, the veteran last 
underwent a VA orthopedic examination for compensation 
purposes in February 2003, more than four and one-half years 
ago.  At the time of that examination, it was noted that the 
veteran utilized no device for ambulation.  Range of motion 
measurements showed dorsiflexion of the left ankle to 
10 degrees, with plantar flexion to 45 degrees.

Significantly, as of the time of a private orthopedic 
examination in March 2005, the veteran's dorsiflexion had 
been reduced to the neutral position, while plantar flexion 
had decreased to 20 degrees.  

The Board observes that, during the course of a hearing 
before the undersigned Veterans Law Judge in June 2007, the 
veteran indicated that he now utilized a cane to assist in 
ambulation.  See Transcript, pp. 4-5.  The attention of the 
Veterans Law Judge was drawn to the fact that the veteran's 
current 10 percent evaluation was based on an "outdated" VA 
orthopedic examination in 2003.  Significantly, somewhat 
later in the hearing, the veteran indicated that, since the 
time of that VA examination, he had experienced a decrease in 
left ankle mobility.  

Based on the aforementioned, the Board is of the opinion that 
an additional, more contemporaneous VA examination would be 
appropriate prior to a final adjudication of the veteran's 
claim for an increased rating for his service-connected left 
ankle disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
see also VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the 
case is REMANDED to the RO for the following actions:  

1.  Obtain and incorporate in the claims 
folder any pertinent VA or other 
inpatient or outpatient treatment 
records, subsequent to December 2006, the 
date of the most recent pertinent 
evidence of record.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  Then, schedule the veteran for an 
additional VA orthopedic examination in 
order to more accurately determine the 
current severity of his service-connected 
left ankle disability.  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled examination without good 
cause may have an adverse effect on his 
claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the veteran's service-
connected left ankle disability, to 
include any and all limitation of range 
of motion, as well as functional loss 
associated with pain, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
factors associated with disability, such 
as objective indications of pain or 
pressure on manipulation.  Finally, the 
examiner should inquire as to whether the 
veteran experiences flare-ups associated 
with his service-connected left ankle 
disability.  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such flare-ups 
should be described.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  Thereafter, review the veteran's 
claim for an increased evaluation for his 
service-connected left ankle pain with 
early degenerative changes.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
most recent SSOC in February 2007.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



